NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS GUILA-GARCIA, AKA Carlos                 No.    15-73206
Guila, AKA Carlos Guila Garcia,
                                                Agency No. A206-408-815
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Carlos Guila-Garcia, a native and citizen of Peru, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We review de novo the legal question of whether a particular social

group is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Id. at 1241-42. We deny

in part and dismiss in part the petition for review.

      Guila-Garcia does not challenge the BIA’s determination that he waived his

asylum claim on appeal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived). To the extent Guila-Garcia argues the merits of his asylum claim, we

lack jurisdiction to consider them. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004).

      Substantial evidence supports the agency’s determination that Guila-Garcia

failed to establish he suffered harm that rises to the level of persecution. See Li v.

Ashcroft, 356 F.3d 1153, 1158 (9th Cir. 2004) (en banc) (persecution is “an

extreme concept, marked by the infliction of suffering or harm ... in a way

regarded as offensive.” (internal quotation marks omitted)); see also Baghdasaryan

v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (an applicant who alleges past

persecution has the burden of proving that the treatment rises to the level of

persecution). The agency also did not err in concluding that Guila-Garcia did not


                                           2                                     15-73206
establish membership in a cognizable particular social group. See Reyes v. Lynch,

842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Thus, Guila-Garcia’s

withholding of removal claim fails.

      Guila-Garcia does not challenge, and therefore waives, the agency’s denial

of CAT relief and the denial of a continuance. See Lopez-Vasquez, 706 F.3d at

1079-80.

      We reject as unsupported by the record Guila-Garcia’s contentions that the

agency violated his right to due process, ignored evidence, or otherwise erred in its

analysis of his case.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                      15-73206